Van Dusen, J.,
The testator gave his residuary estate to his nephews and nieces, although he never had any. Testimony was received to ascertain his usage of these words. In his will he applied them to cousins twice removed, in conversation to a first cousin, to the latter’s husband and to persons not related at all.
We can draw no certain conclusion as to the constitution of any class; he used the words so loosely and without discrimination.
The designation in the will of cousins twice removed as a nephew and a niece would seem to give them some color of title; but the gift is in the plural — “nephews and nieces.” At best, they were but members of a class, and in no event were to take all the residue. The testator has given us no clew as to the constitution of the class, and we have no right to make one for him.
The exceptions to the learned auditor’s report are dismissed and an intestacy declared as to the residuary estate; and the report as modified, in that those who take under the intestate law are the same persons to whom the auditor awarded the fund, is confirmed absolutely.